 



Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is
effective as of the 14th day of January, 2008 between Cinemark, Inc., a Delaware
corporation (the “Company”), and Robert Carmony (“Executive”).
RECITALS
     A.     The Company and Executive previously entered into that certain
Employment Agreement effective as of March 12, 2004 (the “Original Employment
Agreement”), setting forth the terms and conditions of their understandings and
agreements with respect to Executive’s employment as the Company’s Senior Vice
President of Operations.
     B.     Executive was elected as the Senior Vice President — New Technology
and Training, of the Company, Cinemark Holdings, Inc. and Cinemark USA, Inc.,
effective May 23, 2007.
     C.     The Company and Executive now wish to make certain changes to the
terms and conditions set forth in the Original Employment Agreement by amending
such agreement as set forth herein to reflect his current position and title.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and in the Original Employment Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, each intending to be legally bound,
hereby agree as follows:
     1.     Amendment of Original Employment Agreement.
     (a)     Section 1.1 of the Original Employment Agreement is hereby amended
and restated in its entirety to read as follows:
     1.1     Title and Duties. The Company employs Executive as Senior Vice
President — New Technology and Training, of the Company. Executive’s duties,
responsibilities and authority shall be consistent with Executive’s position and
titles and shall include serving in a similar capacity with Cinemark Holdings,
Inc., Cinemark USA, Inc. and such other duties, responsibilities and authority
as may be assigned to Executive by the Board of Directors of the Company (the
“Board”). Executive shall report directly to the Chief Executive Officer of the
Company.
     (b)     Except as specifically set forth in Section 1(a) hereof, the
Original Employment Agreement remains in full force on its terms.
     2.     Governing Law. This Amendment shall be construed, interpreted and
governed in accordance with the laws of the State of Texas without regard to any
conflict of laws rule or principle which might refer the governance or
construction of this Amendment to the laws of another jurisdiction.
     3.     Entire Agreement. This Amendment, together with the Original
Employment Agreement contain the entire understanding between the parties hereto
with respect to the subject matter hereof and supersede in all respects any
prior or other agreement or understanding, written or oral, between the Company
and Executive with respect to such subject matter.
     4.     Counterparts. This Amendment may be executed in multiple
counterparts, each of which will be deemed an original.
     [Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed and delivered by their proper
and duly authorized officers as of the day and year first above written.

            COMPANY:

CINEMARK, INC.
      By:   /s/ Michael Cavalier         Name:   Michael Cavalier       
Title:   Senior Vice President-General Counsel     

            EXECUTIVE:
      /s/ Robert Carmony      Robert Carmony           

Signature Page to First Amendment To Employment Agreement

 